Citation Nr: 1113004	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine rated as 20 percent disabling prior to November 17, 2008 and rated 40 percent disabling thereafter.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension.


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1989.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a February 2008 rating decision.  The Veteran perfected an appeal of that decision.  In a February 2010 rating decision, the RO granted entitlement to TDIU.  As the Veteran has not expressed any disagreement with the effective date assigned, this issue is no longer on appeal.

In a March 2008 statement, the Veteran raised a service connection claim for chronic pain syndrome as secondary to his service-connected back disability.  The Board notes that this issue has not been adjudicated by the RO.  As such, it is not within the Board's jurisdiction and is referred to the RO for appropriate action.

The issue of entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  For the entire period which is under appeal, degenerative disc disease of the lumbar spine L4-5 has manifested with severe limitation of motion in the lumbar spine, but without vertebral fracture, ankylosis, incapacitating episodes lasting at least 6 weeks.

2.  For the entire period which is under appeal, the Veteran has reported symptoms of radiculitis involving the left lower extremity related to service-connected degenerative disc disease of the lumbar spine, and the objective evidence indicates the radiculitis is no more than mild.

3.  Objective evidence of neurologic deficit in the right lower extremity related to the degenerative disc disease of the lumbar spine is shown beginning November 17, 2008, and the objective evidence indicates the radiculitis is no more than mild.

4.  The Veteran is not currently diagnosed with a chronic prostate disorder.

5.  Erectile dysfunction is causally related to the service-connected degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2008, the criteria for a 40 percent rating for degenerative disc disease of the lumbar spine are met, and from November 17, 2008, the criteria for a rating in excess of 40 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a Diagnostic Codes 5293 & 5243 (2002-2010).

2.  For the entire period which is under appeal, the criteria have been met for a disability rating of 10 percent, but not higher, for neurologic manifestations of the left lower extremity resulting from the degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  From November 17, 2008, the criteria have been met for a disability rating of 10 percent, but not higher, for neurologic manifestations of the right lower extremity resulting from the degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2010). 

4.  Prostatitis was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Erectile dysfunction is proximately due to or the result of the service- connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2003, December 2004, July 2005, March 2006, and November 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the regulations for rating disabilities of the spine were revised effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria (See the Statement of the Case dated in August 2004).  Thus, the Board's instant decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to September 26, 2003, Diagnostic Code 5285 provided for a 60 percent evaluation with residuals of a fractured vertebra if there was abnormal mobility requiring a neck brace (jury mast) but no spinal cord involvement.  A 100 percent evaluation for residuals of fracture of a vertebra was warranted if there was spinal cord involvement and the injured individual was bedridden or required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in effect prior to September 26, 2003).  

Under Diagnostic Code 5286, a 60 percent maximum evaluation was warranted for complete bony fixation (ankylosis) of the spine at a favorable angle and a 100 percent evaluation was given for ankylosis of the spine at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (as in effect prior to September 26, 2003).  

Under Diagnostic Code 5289, a 50 percent evaluation was warranted for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (as in effect prior to September 26, 2003).

Under Diagnostic Code 5292, the rating schedule provided for a 20 percent rating for moderate limitation of motion of the lumbar spine.  A maximum 40 percent rating was to be assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to September 26, 2003).  The Board observes that the words "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 20 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  The highest rating of 60 percent was warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

For purposes of evaluation under the provisions of Diagnostic Code 5293 in effect from September 23, 2002, through September 25, 2003, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 CFR 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 CFR 4.71a, Diagnostic Code 5293, Note (2).   

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Note (3). 

Diagnostic Code 5295 provided for a 20 percent rating for lumbosacral strain with characteristic pain on motion.  A 40 percent maximum rating was warranted for severe lumbosacral strain with evidence of listing of the whole spine, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo- arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to September 26, 2003).  

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), Diagnostic Code 5243 (IVDS) are evaluated under the following General Rating Formula for Diseases and Injuries of the Spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

The revised rating schedule also provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, Diagnostic Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Finally under both the old and new criteria, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of- motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board further observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  These provisions are not, however, for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Analysis

For the period prior to November 17, 2008, the Veteran's lumbar spine disability is rated 20 percent disabling (for moderate lumbosacral strain), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A VA treatment noted dated in November 2002 shows the Veteran complained of recent low back pain that radiated to the left side of his low back, down to the mid-calf area.  He also related a feeling of numbness distally.  Objectively, tenderness and muscle spasms were present, left L4 to S1 level.  Range of motion included forward flexion to 30 degrees, extension to 15 degrees, left lateral flexion to 35 degrees, and right lateral flexion to 55 degrees.  Straight leg raise was negative for radiation of pain.  Deep tendon reflexes were 2 + bilaterally and strength was good bilaterally in the lower extremities.  The diagnosis was radiculopathy.  An MRI study in December 2002 showed 8.5 mm central posterior disc protrusion at L4-L5 impressing the anterior aspect of the thecal sac resulting in mild canal stenosis.  A treatment note dated in January 2003 shows the Veteran's low back was tender to palpation and deep tendon reflexes were decreased on the left.  Another treatment note dated that same month shows that the Veteran complained of chronic low back pain radiating into his left lower extremity.  Objectively, there was no evidence of frank herniation on MRI.  A March 2003 treatment record reflects the Veteran reported severe low back pain with sciatica-associated symptoms including a severe alteration of gait, listing right, and sciatic pain radiating down the back of his left thigh to the top of his foot.  Objectively, neurovascular function in both legs was intact.  The right leg was measured to be a 1/4 inch shorter than the left leg.  The clinical assessment was disk bulge, spinal stenosis, and sciatica.

An electromyography (EMG) study performed in July 2003 was interpreted to reveal no definite electrodiagnostic evidence of a radiculopathy.  However, the EMG report also indicated that the electrodiagnostic studies did not rule out the possibility of a mild radiculopathy.  The clinical impression also indicated that there were borderline or slightly elevated H-reflex latencies bilaterally, which was consistent with a peripheral neuropathy, generalized, or from bilateral S1 radiculopathies.  It was noted that the Veteran may have had an underlying and very mild peripheral neuropathy.  

The Veteran was afforded a VA examination in September 2003.  He reported low back pain with a sharp pain that radiated into his left leg, all the way down into the big toe.  He reported that flare-ups lasted from one to several hours and caused 5-10 percent functional impairment.  He reported having good mobility, except when in pain.  He could perform activities of daily living independently.  He denied any bowel or bladder dysfunction and there was no erectile dysfunction.  On physical examination, the Veteran's posture, gait, and curvature of spine were normal.  Range of motion included forward flexion to 70 degrees, extension to 26 degrees, lateral bending to 30 degrees and bilateral rotation 26 to 28 degrees.  Range of motion was not affected by any other factors other than pain, which caused an additional 5-10 percent limitation of function.  The examiner noted that the spine was mostly painful during flexion and extension and was aggravated by repetitive bending.  The examiner also noted that there was pain and some spasm in the lumbar spine on examination, but no weakness, fixed deformity or ankylosis.  Sensory and motor examinations were normal.  Reflexes were noted.  There were no vertebral fractures.  The examiner noted that the spinal segment involved in this case was L4-L5 and possibly L5-S1.  The left sciatic nerve was also involved.  The diagnosis was degenerative disk disease over the lumbosacral spine at the level of L4-L5 with mild canal stenosis, with involvement of the left sciatic nerve, moderate discomfort; and degenerative joint disease of the lumbosacral at the level of L3-L4, L4-L5, L5-S1, mild to moderate.

A private treatment record dated in August 2003 from the Scripps Clinic shows that on physical examination, the Veteran demonstrated normal gait and station.  He had full range of motion in the back without tenderness, scoliosis, or kyphosis.  In the bilateral lower extremities, there was 5/5 muscle strength and normal tone in all muscle groups.  The joints had a smooth full range of motion and there was no evidence of any swelling, tenderness or deformity.  Sensation was intact to light touch in all four extremities.  Reflex examination showed deep tendon reflexes were normal in the bilateral lower extremities.  There was no evidence of abnormal coordination.  X-rays of the lumbar spine revealed disc traction spurs at L4-5.  An MRI study showed a large disc herniation, paracentral to the left causing spinal stenosis at L4-5.  The clinical impression was herniated disc at L4-5, degenerative disc disease.  An MRI study in January 2004 showed central disc protrusion at L4-5 with mild narrowing of the spinal canal and lateral recesses.

A private treatment note dated in January 2004 shows that the Veteran reported a twisting injury had occurred 14 months prior, after which he had onset of the current low back pain and left lower extremity radiation.  He denied any associated bowel and bladder incontinence, gait instability or frank motor weakness.  Physical examination revealed strength was 5/5 in the lower extremities, except for left dorsiflexion which was 4+/5.  Deep tendon reflexes were 2+ throughout, except at the left Achilles where it was 0.  An MRI revealed a large disc herniation at L4-5 with slight eccentricity.  The clinical impression was clinical L5 radiculopathy on the left.  A microlumbar diskectomy was recommended.  The Veteran underwent a laminectomy/microdiscectomy surgery in February 2004.

VA treatment notes from April 2004 show that following the lumbar laminectomy/microdiscectomy surgery the Veteran experienced numbness in his right foot.  Initially, the numbness caused some interference with walking and slapping of the foot; however, these symptoms later dissipated.  Also following the surgery, the Veteran noted that his back pain radiated to his left knee, whereas it previously radiated to the left foot.  He indicated that his bowel and bladder functions remained intact, but he no longer experienced erections.  On objective examination, the lumbosacral spine was midline.  The Veteran was able to heel and toe walk, and perform unilateral deep knee bends.  Deep tendon reflexes were 2/4 in the ankles and bilateral knees.  Soft touch was intact.  Bilateral straight leg raise caused pain and radiation to the left knee.  The Veteran's gait was symmetric without foot drop.  VA treatment notes from October and November 2004 reflect continued complaints of sciatic pain and numbness in left leg radiating to mid thigh, which were now constant.  A December 2004 note shows the Veteran complained of right leg paresthesias and pain, but on physical examination lower extremity motor strength was within normal limits.  Deep tendon reflexes in the ankles were 1+/4 and in the knee were 2/4.  

An EMG study in December 2004 revealed that there was no definitive evidence of left lumbar or sacral radiculopathy.  The report also indicated that electrodiagnostic studies could not rule out a radiculopathy, especially if the symptoms were only sensory.  There was no electrodiagnostic evidence of a peripheral neuropathy involving the lower extremities; however, a peripheral neuropathy could not be ruled out especially if was acute; involved small sensory fibers; or was very mild.  

A VA treatment note dated in February 2005 shows the Veteran continued numbness and warming sensation throughout the left leg; sciatica was reduced to the thigh.  His right leg was currently asymptomatic.  A March 2005 clinic note shows a February 2005 MRI no evidence of recurrent disc herniation or signs of osteomyelitis.  An August 2006 x-ray taken showed normal alignment of the lumbar spine without acute fracture or subluxation.  

In an August 2006 letter, a VA clinician noted that the Veteran's back symptoms included middle and low back pain, bilateral sciatica, bilateral lower extremity paresthesias and neuropathies, stiffness, and gait abnormalities.  The clinician noted that MRI's and EMG's have revealed mild degenerative joint disease of the lower back and an orthopedist discovered that his right leg is shorter than the left.  The clinician also stated that anti-inflammatories, muscle relaxants and narcotic analgesics have provided the Veteran with little relief.  The clinician opined that the Veteran's spine condition is chronic and progressive and irreversible.

At VA examination in February 2007 the Veteran reported low back pain with intermittent radiating pain to both lower extremities.  On objective examination, his posture was stooped.  His gait was slow, but without ambulation devices.  Range of motion included forward flexion from 0 to 40 degrees with moderate pain; extension from 0 to 5 degrees with pain; left lateral flexion from 0 to 10 degrees with pain, spasm, and guarding; right lateral flexion from 0 to 20 degrees without pain; right lateral rotation from 0 to 20 degrees without pain; and left lateral rotation from 0 to 20 degrees with pain.  The examiner indicated that there was an additional loss of 20 degrees on forward flexion due to pain and fatigue after repetitive use causing a major functional impact.  Lumbar extension was also additionally limited due to pain after repetitive use, but without fatigue or weakness causing a major functional impact.  All other ranges of motion included pain and/or fatigue without further limitation of motion following repetitive use.  Neurologically, there was decreased sensation on the left L4-5 and S1 distributions.  There was normal sensation in the right leg.  Deep tendon reflexes were intact bilaterally.  The diagnosis was chronic lumbago, most likely due to herniated disc L4-L5 and osteoarthritis; status post laminectomy.  

A November 2007 VA examination report shows the Veteran reported low back pain with sciatic type pain radiating into the lower extremities, left worse than right.  The pain was constant in duration and described as burning, sharp and electrical tingling into the legs with associated paresthesias.  The intensity was moderate to moderately severe.  The Veteran also reported that he had had one flare-up in the past year that lasted 2 days and required bed rest and medication.  He denied bowel or bladder dysfunction.  He was able to walk unaided but felt his gait was a little unsteady.  On objective examination, the Veteran walked with a significant limp.  He was able to perform heel and toe gait for a couple of steps.  Motor function was intact, but he developed pain down the sciatic area on both the right and left sides and in the lower back.  Inspection of the spine revealed no lordotic or kyphotic curves.  The spine was symmetrical.  Rhythm of the spine on movement was slightly coarse, especially on forward flexion.  There were no postural abnormalities or fixed deformities.  Range of motion included forward flexion from 0 to 40 degrees, extension from 0 to 15 degrees, and right and left lateral flexion and lateral rotation from 0 to 30 degrees.  The examiner noted that the Veteran complained of pain throughout the entire arc of movement.  He reported an escalation of pain and discomfort on repetitive movement, but there was no additional functional impairment, loss of range of motion, or significant change in gait following repetitive use.  There was objective evidence of painful motion with guarding and mild spasm. 

The VA examiner further indicated that neurologically, the Veteran had protective sensation and could feel the coolness of the floor on the soles of his feet when barefoot.  He had sensory perception to light touch, although he had paresthesias with diminished sensation along the left lateral thigh, calf, postural calf and the anterior aspect of the left foot.  There was no atrophy of the thigh or calf, and motor strength was good at +4 in all the major muscle groups.  Muscle tone was satisfactory.  Deep tendon reflexes of the patella and ankles were +2 and equal bilaterally.  There were no pathological reflexes.  The Veteran denied rectal dysfunction.  Objectively, sensation in the peroneal and scrotal regions was good.  Straight leg raise was positive bilaterally and greater on the left than the right.  X-rays did not indicate any vertebral fractures or loss of vertebral height.  The examiner noted that the Veteran had radiculitis, but there were no signs or symptoms of radiculopathy on the evaluation.  An October 2007 lumbar spine MRI showed degenerative changes with mild disc bulging at the L4-5 level, signal changes at L4-5 suggestive of prior surgery.  In the thoracolumbar spine, there was also evidence of multi-level degenerative disc and facet disease.  The examiner's diagnosis was status-post laminectomy L4-L5 with residuals.  

Based on the evidence, the Board finds that a higher rating of 40 percent is warranted for the entire that is prior to November 17, 2008.  Diagnostic Code 5292 provides for a 40 percent rating with evidence of severe limitation of motion.  The Board notes that the terms "mild," "moderate" and "severe" are not defined in the earlier VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  See 38 C.F.R. § 4.6.  The revised regulations, while not controlling, provide some guidance in interpreting those terms.  While the normal ranges of motion for the lumbar spine were not included in the rating schedule prior to the amendments, the current rating schedule provides that the normal range of motion on forward flexion of the lumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Under the current regulations, a 40 percent rating requires forward flexion of the lumbar spine to no greater than 30 degrees.  See C.F.R. § 4.71a, Diagnostic Code 5237.  

The November 2002 treatment shows the range of motion in the Veteran's lumbar spine included only 30 degrees of forward flexion.  His combined range of motion in the lumbar spine was 145 degrees, which is significantly less than full.  Based on these findings, "severe" limitation of forward flexion is more nearly approximated under the regulations in effect prior to September 26, 2003.  The criteria for a 40 percent rating are also met under the current regulations.  The February 2007 VA examination report shows the Veteran achieved forward flexion to 40 degrees.  However, there was an additional loss of 20 degrees of motion due to pain and fatigue upon repetitive motion testing.  Thus, with the additional loss of motion, the Veteran demonstrated flexion to only 20 degrees.  Thus, in light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the disability picture for the Veteran's low back disability most closely approximates limitation of flexion to 30 degrees.  Accordingly, a 40 percent rating is assigned for the entire period that is prior to November 17, 2008.

A rating higher than 40 percent may not be assigned under the former or revised regulations.  The medical evidence does not reflect residuals of a fractured vertebrae, ankylosis of the entire spine, or ankylosis of the lumbar spine.  As such, there is no basis for evaluation of the disability under former Diagnostic Codes 5285, 5286, 5289, or 5237 respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 (as in effect prior to September 26, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is no evidence of physician-prescribed bed rest for a period of at least 6 weeks.  Hence, a 60 percent rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Diagnostic Code 5243 (2010).  

The Board has also considered whether a separate rating for chronic neurologic manifestations is warranted.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The record is replete with the Veteran's complaints regarding his radicular symptoms of pain, paresthesias, numbness and tingling into his lower extremities, particularly the left lower extremity.  A VA examiner has identified the sciatic nerve as the specific nerve involved.  (See September 2003 VA examination report).  The Board notes that while the July 2003 and December 2004 EMG studies did not show definite electrodiagnostic evidence of a lumbar or sacral radiculopathy in either lower extremity, the EMG reports did indicate that electrodiagnostic studies could not rule out a radiculopathy, especially if the symptoms were only sensory.  In addition, the record contains several instances where objective neurological deficits were observed in the left lower extremity.  

Specifically, deep tendon reflexes were decreased on the left at a January 2003 VA evaluation; strength was 4+/5 on the left and deep tendon reflexes were 0 at the left Achilles on private evaluation in January 2004; there was decreased sensation on the left L4-5 and S1 distributions at the February 2007 VA examination; there were paresthesias with diminished sensation along the left lateral thigh, calf, postural calf and anterior left foot at the November 2007 VA examination.  

Taking into account the Veteran's credible report of radiculitis symptoms and the objective neurologic clinic findings including the EMG's, and resolving doubt in his favor, the evidence supports a finding that the Veteran suffers with, at most, mild incomplete paralysis of the sciatic nerve of the left lower extremity warranting a separate 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An even higher rating is not warranted as the objective clinical findings relative to his radiculitis do not reflect more serious neurologic impairment, such as atrophy, absent sensation, foot drop, or significant muscle or motor weakness.

A neurological deficit involving the right lower extremity is not identified by the clinical evidence, which was based on neurological and other testing.  As such, a separate rating for neurological manifestations in the right lower extremity is not warranted for the entire period of time covered by this claim which is prior to November 17, 2008.  

The Board notes that in a March 2008 statement, the Veteran raised new service connection claims for disabilities claimed as bilateral radiculopathies and bilateral lower paresthesias and neuropathies as secondary to his service-connected back disability.  However, a request for an evaluation of neurological disability associated with the Veteran's low back disability does not deprive the Board of jurisdiction over the Veteran's appeal with regard to his low back disability.  It is clear from Note (1) under the General Formula that an evaluation of a disability of the spine includes both neurological manifestations and orthopedic manifestations of the disability. 38 C.F.R. § 4.71(a).  In the January 2008 Supplemental Statement of the Case, the RO provided the Veteran with the text of Note (1).  There is no indication from statute or regulation that the Board may decline to exercise its jurisdiction over any aspect of an appeal.  

In a January 2009 rating decision, the RO increased the disability rating for the lumbar spine disability to 40 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, and effective November 17, 2008.  

At a VA general examination in November 2008 tenderness was felt on the paralumbar area bilaterally.  There was no evidence of spinal ankylosis.  Straight leg raise test was positive.  There was no fracture of any vertebral body.  Range of motion of the thoracolumbar spine included forward flexion from 0 to 20 degrees with pain beginning at 20 degrees; extension from 0 to 15 degrees with pain beginning at 15 degrees; left and right lateral flexion from 0 to 15 degrees with pain beginning at 15 degrees; right lateral rotation from 0 to 20 degrees with pain beginning at 20 degrees; and left lateral rotation from 0 to 15 degrees with pain beginning at 15 degrees.  The examiner noted that DeLuca was positive for all ranges of motion.  Peripheral pulses were normal in the bilateral lower extremities.  On the left side, there was evidence of sensory loss in the thigh, lower leg and foot.  Deep tendon reflexes were 3+ the knee jerk and 2+ ankle jerk.  On the right side, there was sensory loss in the thigh.  Deep tendon reflexes were 3+ the knee jerk and 2+ ankle jerk.  The diagnosis was lumbosacral strain with degenerative disc disease, herniated disk L4-L5; status post lumbar diskectomy, laminectomy L4-L5; disk protrusion, thoracic spine T11-T12, T5-T6, T6-T7, and T7-T8.

The Veteran underwent a VA orthopedic examination in November 2008.  The examiner noted review of the claims file.  The Veteran reported mid-lower back pain with pain radiating into the legs, left greater than right.  The pain was described as a sharp stabbing pain, constant in duration, and of moderate to severe intensity.  It was accompanied by muscle spasms and electrical tingling radiating to the legs, associated with paresthesias.  The Veteran reported having two incapacitating episodes that required treatment by a physician.  He stated that he was on bed rest for at least two days per episode.  He denied bowel and bladder complaints.  He was able to walk unaided without any assistive devices.  He reported an occasional unsteady gait, but had no history of falls.  He noted difficulty with prolonged sitting and standing.  Flare-ups cause difficulty dressing.  

On physical examination, the Veteran was observed to walk with a significant limp.  He demonstrated difficulty with toe and heel gait, which caused increasing low back pain.  There also appeared to be weakness in the left lower extremity with heel and toe gait.  He walked without foot drop and reported that he had never noticed a paralysis of the left leg.  The Veteran stood erect with good posture, symmetrical appearance, and had no excessive curves of the spine.  Movement of the thoracolumbar spine was coarse and guarded.  Active and passive range of motion of the thoracolumbar spine included forward flexion from 0 to 25 degrees with pain beginning at 25 degrees.  The maximum forward flexion was from 0 to 35 degrees.  Extension was from 0 to 10 degrees, left lateral flexion was from 0 to 15 degrees, right lateral flexion was from 0 to 10 degrees, and right and left lateral rotation were from 0 to 20 degrees.  After repetitive usage, the Veteran lost an additional 5 degrees of active forward flexion due to pain and was measured from 0 to 30 degrees.  There was tenderness upon palpation in the mid and upper back, radiating distally and increasing in severity.  Muscle spasms and guarding occurred with active repetitive movement.  There was no change in the spinal contour, although increased altered gait was noted.  There was no noticeable difference in leg length.  There was no noticeable atrophy of the thigh or calf.  Motor strength of the major muscle groups were equally bilaterally with 5/5 strength.  There were no postural abnormalities or fixed deformities of the thoracolumbar region.  

On the neurologic examination, the examiner noted that the Veteran could feel the coolness of the floor on the soles of his feet, in bare feet.  He had intact sensation to light touch bilaterally; however, he complained of increasing sensation more noticeable on the left lower extremity, a glove type hypoesthesia.  Distribution was in a nondermatomal pattern.  On motor examination, there was no noticeable atrophy.  Muscle tone was satisfactory and motor strength was good at +5 in all the major muscle groups of the lower extremity.  Deep tendon reflexes of the patella and Achilles level were equal bilaterally.  No pathological reflexes were noted.  Straight leg raise in the inclined potion reproduced the complaint of low back pain, more intensely on the left than the right.  X-rays did not reveal vertebral fractures.  There were no nonorganic physical signs.  The examiner noted that the Veteran had symptoms of radiculitis in the lower extremities.  However, the signs of loss of motor strength or diminished reflexes were not present.  The Veteran had no atrophy of the lower extremities and good motor strength of the major muscle groups.  There was diminished sensory perception to light touch noticed in the lower extremities, but not absence.  The diagnosis was chronic lumbar strain superimposed on multiple level herniated disks, with residuals; status postoperative laminectomy L4-5 with residuals.  

In November 2008, the Veteran underwent a VA EMC/NCV study to rule out radiculopathy.  (See November 2008 report of Dr. L. C.)  The neurologist stated that there is no electrodiagnostic evidence of a lumbosacral radiculopathy, which is the same as in the study done in 2004.

The Veteran underwent additional consultation and electrodiagnostic studies in December 2008.  (See December 2008 report of Dr. M. H.) The clinical impression from an EMG was: normal EMG of both lower extremities and paraspinal muscles; normal NCV studies of both lower extremities; normal F waves and H reflexes of both lower extremities; lumbar disk disease; and thoracic disk disease.  The neurologist stated that he had reviewed the Veteran's claim file and found no evidence of neuropathy, myopathy, or radiculopathy.  He noted further that the Veteran does have clinical and MRI evidence consistent with lumbar disk disease and thoracic disk disease.  He has had a previous lumbar laminectomy.  The lumbar disk disease thoracic disk disease is due to the Veteran's service-related injury in March 1982.   

In an addendum dated in December 2008, the VA examiner that conducted the November 2008 VA examination stated that his review of the neurologic consultation supports his diagnostic conclusions.  In an additional addendum, the examiner noted that the MRI studies of the thoracic and lumbar spines showed degenerative changes with multiple level disk protrusion at T5-6, T6-7, T7-8, and T11-12, as well as a bulge and annular tear at L4-5.  These studies confirmed the Veteran's persistent pathological status and would account for the persistent complaints and impairment.

The Veteran was afforded a VA peripheral neuropathy examination in August 2009.  As part of this examination, the Veteran was referred to a private neurologist for an evaluation and opinion regarding his peripheral neuropathy and radiculopathy symptoms.  The neurologist noted that since 2001, the Veteran's past medical history has included constant low back pain down the left posterior leg to the top of the left foot and pain down the posterior right leg to behind the knee since about 2007.  These symptoms improved with surgery in April 2004, but then worsened again.  The Veteran also had pain and numbness from the back, down the left leg more so than the right, prior to surgery but without weakness.  His legs feel tired all of the time.  The Veteran has been treated with medication, physical therapy, and epidurals - none of which were permanently successful.  The Veteran also complained of weakness in the entire left leg, greater than the right, and reported use of an ankle foot orthotic for the last seven to ten months.  The neurologist noted that according to the Veteran's treating neurologist (Dr. K.), use of the orthotic was not advised because he does not have severe weakness and it is believed that he will develop disuse atrophy.  The Veteran also reported left foot numbness, greater than right foot numbness, and some feeling of heat from the low back pain down the left leg more so than the right with a pins-type feeling under the toenails or in the foot.  The symptoms in the left foot have been present since about 2005 and the in the right foot since 2007.  

After a detailed clinical interview, physical examination, and discussion of some of the prior EMG studies and VA treatment notes, the neurologist's clinical assessment was that the Veteran likely has a mild, predominantly axonal, sensory greater than motor, peripheral neuropathy of unknown etiology.  The neurologist indicated further that it is important to note that this evidence of a very mild peripheral neuropathy is likely unrelated to his radiculopathy or his back surgery or even his radicular symptoms.  The neurologist also stated that the Veteran's symptoms of radiculopathy do not correlate with any EMG findings; he did not find a lot of weakness or any reflex changes on the examination; and there is no denervation on his EMG.  The neurologist's final diagnoses were as follows: 1) radiculitis/radicular symptoms with chronic pain, but no denervation seen on any EMGs with no damage seen in the muscles.  Indeed, two prior physicians (and the examiner) have all found no evidence of any true severe weakness or atrophy and no reflex changes; and 2) peripheral neuropathy, unrelated to his radicular symptoms of his back symptoms.  The etiology is unknown as he has not had a work-up for this.  

Following the neurologist's evaluation, the Veteran was examined by the VA.  During this examination, the Veteran reported symptoms of numbness, tingling, and pain in the legs.  He also reported peripheral nerve symptoms of in both sides of his lumbar spine and both lower extremities.  The specific symptoms included weakness, numbness, tingling, pain and left foot drop.  He described incoordination due to the left foot drop requiring a brace.  On physical examination, there was normal sensation to vibration, pain, light touch and position sense in the bilateral lower extremities.  Detailed reflex examination revealed 2+ reflexes in the both knees and ankles.  Plantar flexion was normal bilaterally.  There was no muscle atrophy or abnormal muscle tone or bulk.  The Veteran favored his left lower extremity on observation of his gait.  The examiner noted that the neurologist's EMG/NCS tests showed a very mild peripheral neuropathy unrelated to his symptoms of a radiculopathy; and no evidence of a radiculopathy on EMG/NCS.  

The VA examiner's diagnosis was lumbar radiculitis.  The examiner opined that it was as likely as not that the peripheral neuropathy of the lower extremities is related to the lumbosacral strain with degenerative disc disease at L4-5.  The rationale was that even though the most recent [December 2008 neurology report] and EMG/NCS stated that the Veteran has a peripheral neuropathy and not a radiculopathy, this is not entirely correct.  The examiner explained that the 2004 EMG/NCS report indicated that one cannot differentiate a peripheral neuropathy from a radiculopathy on EMG/NCS alone and that she is in agreement with that finding.  The examiner noted further that the Veteran has symptomatic radiculopathy which follows the dermatome levels of the lumbar nerve roots L4-5, L5-S1.  He complained of a slight left foot drop (peroneal nerve; nerve roots L5-S1) and right lower extremity pain and numbness to the knee (nerve roots L4-5).  It would also make sense that the Veteran could also have a peripheral neuropathy related to this low back condition.  Peripheral neuropathies are caused by metabolic conditions (i.e. alcoholism, thyroid disease, diabetes mellitus, immunodeficiency disease (HIV)), hereditary conditions, and in the case of the Veteran, complications from the medications (toxic affects) throughout the years. 

Records from the Office of Personnel Management records reflect that the Veteran stopped working in February 2006 due to his back disability.  He was later determined to have been disabled due to the residuals of discectomy and laminectomy at L4-5 level with degenerative lumbar spine disease with sciatic and chronic pain syndrome. 

Based upon the evidence, the Board finds that a rating in excess of 40 percent is not warranted for the entire period of time covered by this claim that is after November 17, 2008, under any of the former or revised diagnostic codes.  A 40 percent rating is the maximum disability evaluation available under Diagnostic Codes 5292 and 5295.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (in effect prior to September 26, 2003).  The medical evidence does not reflect residuals of a fractured vertebrae, ankylosis of the entire spine, or ankylosis of the lumbar spine.  As such, there is no basis for evaluation of the disability under former Diagnostic Codes 5285, 5286, 5289, or 5237 respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 5289 (as in effect prior to September 26, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There also is no evidence of physician-prescribed bed rest for a period of at least 6 weeks.  Hence, a higher rating is not possible for based on incapacitating episodes due to IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and Diagnostic Code 5243 (2010).  

The Board has considered whether a separate rating for chronic orthopedic and neurologic manifestations is warranted.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  A 10 percent rating has already been awarded for the left leg radicular symptoms.  The Board has considered the Veteran's complaints regarding his radicular symptoms in his right leg.  The record reflects that objective neurological deficits were observed in the right lower extremity beginning at the November 2008 examination.  However, nearly all of the VA examiners and consulting neurologists have opined that the Veteran's degenerative disc disease manifests without radiculopathy and have interpreted his EMG's as normal.  (See December 2008 VA neurology opinion and August 2009 private neurology opinion).  The Board finds these opinions highly probative as they were based on physical examinations and provided sufficient rationales for the conclusions reached.  

In contrast, the August 2009 VA orthopedic examiner indicated that the Veteran has symptomatic radiculopathy that follows the dermatome levels of the lumbar nerve roots L4-5, L5-S1.  This opinion is also probative.  Taking into account the Veteran's credible report of radiculitis symptoms and the objective neurologic clinic findings and resolving doubt in his favor, the evidence supports a finding that the Veteran suffers with, at most, mild incomplete paralysis of the sciatic nerve of the right lower extremity warranting a separate 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An even higher rating is not warranted as the objective clinical findings regarding radiculopathy are largely normal, without evidence of more serious impairment, such as atrophy, significant muscle or motor weakness, or foot drop.

The Board has considered the Veteran's statements and testimony regarding the difficulties presented by his lumbar spine disability.  His statements and testimony are considered credible, competent and probative and the Board does not doubt that the Veteran experiences discomfort and difficulty with respect to his service-connected back disability.  However, as discussed in detail above, the medical evidence shows that his condition does not meet the criteria for a rating higher than 40 percent for the entire period of time covered by this appeal, prior to and after November 17, 2008.  In addition, the associated symptoms caused by sciatic nerve involvement do not meet the criteria for ratings higher than 10 percent in the left lower extremity for the entire period of time covered by this claim; and in the right lower extremity, from November 17, 2008.  The Board finds the medical examination reports highly probative as to the ranges of motion that can be achieved, as well as the effects of pain and radiculitis symptoms.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Accordingly, the Veteran's assertions that he is entitled to schedular ratings higher than those assigned are outweighed by the objective medical evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board notes that in July 2009, the Veteran's claim was referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation.  In an advisory opinion issued in November 2009, the Director noted that the Veteran's lumbar spine disability was rated 40 disabling for the period which is effective from November 17, 2008.  The Director determined that the schedular evaluation assigned for the lumbosacral with degenerative disc disease of the lumbar spine, L4-5 effectively represented the current level of disability and symptomatology, and entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) was not warranted.  

The Board has considered whether referral for an extraschedular rating is warranted; specifically for the period prior to November 17, 2008, but finds that there has been no showing that the service-connected lumbar spine disability results in an exceptional disability picture such that the schedular criteria are inadequate.  As discussed above, prior to November 17, 2008 the Veteran's back disability was manifested by limitation of motion and pain that are contemplated in the rating criteria.  The Board finds that the newly-assigned 40 percent rating for the period prior to November 17, 2008 adequately addresses the limitation of motion in the Veteran's lower back and his pain symptoms.  Furthermore, the Board's award of separate 10 percent ratings for the associated neurologic manifestations in the bilateral lower extremities adequately addresses the Veteran's radicular symptoms.  There is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted for the period prior to November 17, 2008.  Thun v. Peake, 22 Vet. App. 111 (2008).


Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic disabilities, including cardiovascular diseases, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Prostatitis

Service treatment records show the Veteran was treated for genitourinary symptoms beginning in 1981 that primarily included recurrent discharge, dysuria, and testicular discomfort.  Several diagnoses were provided for these symptoms including resolving herpes, cystitis, rule out pyelonephritis, and non-specific urethritis.  A February 1981 treatment note shows a diagnosis of resolving non-specific urethritis, rule out soft tissue inflammation.  Another February 1981 treatment note shows the Veteran was thought to have a urinary tract infection of unknown etiology and locale; a urology consult was ordered.  Records from the urological consult show a diagnosis of probable prostatitis and the Veteran was treated with antibiotics.  A follow-up treatment note dated in May 1981 shows the Veteran had no further genitourinary symptoms.  A discharge physical examination in December 1988 was negative for a diagnosed genitourinary condition.

Post-service treatment records show no treatment or diagnosis of a prostate condition.  During a VA genitourinary examination in December 2005, a VA examiner indicated that the Veteran's prostate was normal.  At a genitourinary examination conducted in November 2008, the Veteran denied a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction and/or failure, acute nephritis, and hydronephrosis.  Chronic prostatitis was not diagnosed on examination.

The probative current medical evidence indicates that the Veteran is not currently diagnosed with chronic prostatitis or any other condition involving the prostate.  The Board recognizes the sincerity of the argument advanced by the Veteran; however, resolution of issues that involve medical knowledge, such as the diagnosis of a urologic disability and the determination of medical etiology, require professional evidence.  Although the Veteran, a lay person, is generally considered competent to report his symptoms, he is not competent to offer an opinion on complex medical questions, such as diagnosing himself with chronic prostatitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, while the service treatment records may reflect urologic symptoms and a diagnosis of probable prostatitis in service, the Veteran has not reported a continuity of similar symptoms since service and has testified that he has not received any treatment for prostatitis following service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009).  Accordingly, his statements are not considered competent with respect to the matter of whether he currently has a chronic prostate condition.

Service connection cannot be established without a current diagnosis of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim for service connection for chronic prostatitis, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Erectile Dysfunction

The Veteran is currently service-connected for lumbosacral strain with degenerative disc disease of the lumbar spine.  He claims that he has erectile dysfunction due to this lumbar spine disability.  

Service treatment records are negative for evidence of erectile dysfunction.  Post-service medical records include a report from a September 2003 VA spine examination.  The Veteran denied symptoms of erectile dysfunction at that time.  VA outpatient treatment records reflect an initial complaint of decreased libido in February 2004.  Another treatment record dated in October 2004 shows the Veteran reported the erectile dysfunction had been present for 12 months and was associated with his back problems.  

The Veteran was afforded a VA examination in December 2005.  He related that his erectile dysfunction began in 2001 after a severe flare-up of back pain in 2001.  In reviewing the claims file, the examiner noted that the Veteran had severe back problems dating back to service.  He also noted that the Veteran had other problems that may affect erectile dysfunction, namely hypertension on current anti-hypertensive treatment, and a history of findings of low testosterone levels.  The VA examiner confirmed a diagnosis of erectile dysfunction and opined that the erectile dysfunction was at least as likely as not (a 50/50 probability) caused by or the result of the Veteran's spinal disk disease.  The rationale was that history indicated the erectile dysfunction began at the time of the severe back flare in 2001; anti-hypertensive drug therapy was not begun until 2003; and there was no evidence on the physical examination (or upon additional laboratory testing) of any endocrine disorders contributing to or affecting his erectile dysfunction.  

In a letter dated in August 2006, a private clinician, W. C., PA-C, indicated that the Veteran had been his patient since November 2002 and 90 percent of his treatment related to his progressive intervertebral disc syndrome.  W. C. indicated that erectile dysfunction was an associated symptom of the back disorder; however, no rationale was provided. 

The Veteran was afforded another VA examination in November 2008.  The examiner stated that the claims file had been reviewed.  The examiner noted that VA records showed the Veteran began hypertension medications in January 2003 after he was diagnosed with hypertension.  He reported problems with libido in October 2004 and his doctor initially treated him by discontinuing his beta blocker, a blood pressure medication.  Testosterone treatment was also begun at this time.  The examiner opined that erectile dysfunction is less likely as not (less than a 50/50 probability) caused by or a result of lumbosacral strain with degenerative disc disease of the lumbar spine at L4-5.  The rationale was that the VA treatment records clearly showed the etiology of the Veteran's erectile dysfunction could possibly be an endocrine disorder.  The examiner also noted that the Veteran's primary doctor initially thought the erectile dysfunction was due to his blood pressure medication and the medication was discontinued, but the erectile dysfunction symptoms continued.  There was no evidence that the primary doctor identified the low back pain as the etiology or cause of the erectile dysfunction.  The examiner further noted that any blood pressure pill, and especially a beta blocker, can lead to erectile dysfunction; however, the Veteran would have mentioned to his doctor if it was so bothersome that it impaired his sexual function.  Finally, the examiner noted that if the back condition had triggered the erectile dysfunction, the latter condition should have started many years ago and not during the time he was started on blood pressure medications or diagnosed with hypogonadism.  

In determining whether service connection is warranted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event.  If however the preponderance of the evidence is against the claim, service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, erectile dysfunction has been diagnosed upon various examinations.  VA examiners have reached different conclusions regarding whether the current erectile dysfunction is related to the service-connected lumbar spine disability.  Each of these opinions is considered competent and probative as the examiners reviewed the evidence in the claims file, interviewed the Veteran, performed a clinical examination, and supported their opinions with rationales.  The Board finds therefore that there is sufficient evidence to place the evidence at least in equipoise as to whether the Veteran's erectile dysfunction is related to his service-connected lumbar spine disability.  On the basis of these findings and following a full review of the record, reasonable doubt is resolved in the Veteran's favor.  Service connection for erectile dysfunction is granted.  


ORDER

Subject to the provisions governing the award of monetary benefits, for the period prior to November 17, 2008, a 40 percent rating for degenerative disc disease of the lumbar spine is granted, but before and after November 17, 2008 an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Subject to the provisions governing the award of monetary benefits, for the entire period that is on appeal, a 10 percent evaluation for incomplete paralysis of the left lower extremity is granted.

Subject to the provisions governing the award of monetary benefits, from November 17, 2008, a 10 percent evaluation for incomplete paralysis of the right lower extremity is granted.

Service connection for chronic prostatitis is denied.

Service connection for erectile dysfunction, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension, the Board finds that additional development of the evidence is warranted.  The Veteran's claim has been primarily advanced on the theory that he currently suffers from a heart disorder as a result of his active service.  There is sufficient evidence of record to determine whether service connection for a heart disorder to include a systolic murmur and hypertension may be warranted on a direct basis with in-service incurrence or causation.  However, the Veteran has also averred that his current heart disorder - the hypertension in particular - is causally related to his service-connected lumbar spine disability, partly because of his chronic and severe pain.  There is no medical opinion of record regarding whether current hypertension is caused or aggravated by the Veteran's service-connected lumbar spine disability.

As the Veteran is seeking service connection for hypertension and as his lumbar spine disability is established to be service-connected, the Board believes that proper development of this theory raised by the evidence of record is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Therefore, a remand for a VA examination to address whether current hypertension is caused or aggravated by the Veteran's service-connected lumbar spine disability is warranted.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:


The Veteran should be afforded an examination to determine the nature and etiology of the any current cardiovascular disorder, including hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file offer comment and an opinion as to whether any currently diagnosed cardiovascular disorder, including hypertension, is caused or permanently aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine.  

The examiner is also informed that aggravation for legal purposes is defined as a chronic worsening of the underlying disability versus a temporary flare-up of symptoms.  It represents a permanent increase in severity, beyond its natural progression.

If the examiner determines that the aggravation occurred, to the extent that is possible, he or she should provide the approximate degree of severity of the aggravated disability (the baseline level of functional impairment) before the onset of aggravation (e.g., slight then, moderate now).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 


When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F.FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


